Citation Nr: 0708659	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.

2.	Entitlement to service connection for a bilateral hip 
disorder.

3.	Entitlement to service connection for residuals of a right 
hand overuse injury.

4.	Entitlement to an initial compensable rating for a scar, 
right forearm.

5.	Entitlement to an initial compensable rating for residuals 
of trauma to              the left index finger.

6.	Entitlement to an initial compensable rating for residuals 
of a skull fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to 
April 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Louisville, 
Kentucky, which denied claims for service connection for 
right knee pain, bilateral hip pain, and residuals of a right 
hand overuse injury.  In that same decision, the RO granted 
service connection for a scar on the right forearm, residuals 
of trauma to the left index finger, and residuals of a skull 
fracture --     and assigned an initial noncompensable (i.e., 
0 percent) rating for each,       effective April 4, 2002.  
The veteran wants a higher initial evaluation for these 
service-connected conditions.  See Fenderson v. West, 12 Vet. 
App. 119,            125-26 (1999). 

While this appeal was pending, the veteran's claims file (c-
file) was transferred to the RO in Pittsburgh, Pennsylvania 
(specifically, the Pittsburgh RO Foreign Cases division), and 
that office forwarded the appeal to the Board.

The Board finds that the veteran's claim for service 
connection for a bilateral hip  disorder may be decided based 
upon the evidence of record.  Unfortunately, however, the 
remaining matters on appeal require further development 
before their adjudication on the merits, so these claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.




As a further preliminary consideration, the Board notes that 
through his July 2003 correspondence (also construed as a 
timely notice of disagreement (NOD) with    the prior denial 
of the claims on appeal), the veteran indicated that he had 
recently lost his job due to symptoms of his service-
connected headache disorder.             The above statement 
raises an informal claim for a total disability rating based 
on individual unemployability (TDIU).  See, e.g., Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, this 
additional claim for a TDIU is not inextricably intertwined 
with any claim presently on appeal, since it is based solely 
upon the manifestations of the headache condition.  See 
Ephraim v. Brown, 82 F.3d 399  (Fed. Cir. 1996).  It also is 
not currently before the Board.  38 C.F.R. § 20.200 (2006).  
So it is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the evidence required to substantiate the claim for service 
connection for a bilateral hip disorder, including an 
explanation of the mutual responsibility between himself and 
VA to obtain that evidence and information.  Furthermore, VA 
has fulfilled its duty to assist him       in obtaining 
evidence relevant to the disposition of this matter.

2.	There is no competent evidence indicating that the veteran 
currently has a bilateral hip disorder.


CONCLUSION OF LAW

The veteran does not have a bilateral hip disorder that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required  to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of  the claim as 
reasonably contemplated by the application.  This includes 
notice that  a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the comprehensive criteria set forth as to 
content-specific     VCAA notice, the veteran has been 
provided with sufficient explanation as to       the 
procedures for the development of his claim such that each 
element of satisfactory VCAA notice as defined under the 
Pelegrini II decision has   effectively been met.  

Through the RO's issuance of an August 2002 notice letter, 
the veteran was informed as to the general requirements to 
substantiate a valid claim for service connection, including 
on a direct basis, and under the provisions for which a 
current condition may be presumed to have been incurred in 
service.  The September 2003 statement of the case (SOC) 
further provided citation to the applicable regulations 
pertaining to the adjudication of service connection claims, 
at 38 C.F.R. § 3.303. Also, that correspondence set forth an 
explanation as to whose responsibility,   VA's or the veteran 
himself, it was to obtain additional evidence relevant to             
the eventual disposition of his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  The veteran 
was notified that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  Enclosed was a 
copy of VA Form 21-4142 (Authorization and Consent to Release 
of Information) upon which he could identify further sources 
of evidence from private treatment sources.                      
Hence, consistent with the first three elements specified 
under the Pelegrini II decision for comprehensive notice, to 
this extent, the VCAA notice provided was sufficiently 
detailed.

While the above letter satisfied the first three notice 
requirements outlined in           38 C.F.R. § 3.159(b)(1) 
and Pelegrini II, it did not include the specific language of 
the "fourth element" mentioned above.  That aside, the 
veteran has received sufficient explanation as to how to 
provide further relevant evidence, such that      the 
intended purpose of this final element of VCAA notice was 
nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),                
is harmful or prejudicial to the claimant.  For example, 
where the claimant                 is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c) (West 2002).

Here, although the August 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.                    
That correspondence included a request that the veteran 
inform the RO as to         any additional information or 
evidence that he wanted it to attempt to obtain on    his 
behalf.  So a more generalized request with the precise 
language outlined in            § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.    VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
January 2007          sent primarily to notify him of the 
certification of this case to the Board,          which also 
contained an addendum informing him of the recent holding in              
the Dingess/Hartman decision.  He has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of his claim.

In addition to the criteria pertaining to the content of the 
notice provided, it is also essential that the relevant 
notice information have been timely sent.  In Pelegrini II, 
the Court defined timely notice as consisting of a sequence 
of events in which         the initial notice precedes the 
initial adjudication of the claim under review.            
See 18 Vet. App. at 119-20.  See, too, 38 U.S.C.A. § 5103(a); 
38 C.F.R.                      § 3.159(b)(1).  In the instant 
case, the RO's August 2002 VCAA letter preceded   the 
issuance of the April 2003 rating decision on appeal, 
pursuant to which            the claim for service connection 
for a bilateral hip disability was denied.                 So 
this correspondence was timely sent.  





Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
clinical records over        the past several years.  The RO 
has also arranged for the veteran to undergo           VA 
examinations in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claim, the veteran has submitted various personal 
statements.  He declined the opportunity to testify at a 
hearing in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


















Governing Law, Regulations and Legal Criteria

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).

As the preliminary consideration to determine whether service 
connection               is warranted for a condition 
manifested by bilateral hip pain, there must be established 
on the record competent evidence of this current claimed 
disorder.         If this is not demonstrated, there would 
clearly not manifest an identifiable basis to proceed to the 
next essential determination -- of whether there is a 
condition of   the type indicated, that is reasonably 
attributable to military service.                       See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also 
Watson v. Brown,        4 Vet. App. 309, 314 (1993); 38 
C.F.R. § 3.303(d) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").

Upon a review of the veteran's medical history following his 
military service,         it is not shown that he had any 
diagnosed condition of the bilateral hip region.     The 
extensive summary of his treatment at VA medical facilities 
post-service         is without reference to the claimed 
disorder.  While he was noted to have an arthralgia condition 
with a diffuse effect on several areas, there was no stated 
involvement of either hip.  
Furthermore, during a January 2003 VA general medical 
examination intended to determine the extent of claimed 
pathology to the hip region (amongst other claimed 
conditions), the objective examination was unable to confirm 
such a disorder.          At that time, the veteran reported 
that about one to two times per month he experienced a 
burning sensation and feeling of warmth in both hips, and 
intermittent pain.  He stated that he would experience 
popping, grinding sensations in both hips.  However, on a 
physical examination, there was no tenderness to palpation of 
either hip, and no associated redness, swelling or heat.  He 
had full range of motion of both hips, and the only 
discomfort elicited was on extreme outward rotation of the 
left hip.  Bilateral hip x-rays did not show acute fracture 
or dislocation, or any degenerative changes.  The overall 
diagnosis rendered at          the conclusion of the 
examination did not include any indication of a hip disorder.

Hence, the medical evidence obtained in connection with the 
present claim does not substantiate that there is a bilateral 
hip disability.  As noted above, the veteran has described 
having manifested a degree of pain and discomfort of the 
bilateral hip region, even if not later confirmed to 
represent a specific disorder.  Nonetheless, under VA law, 
pain in and of itself, without an underlying malady or 
physical condition, cannot constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999),               appeal 
dismissed in part, and vacated and remanded in part sub nom.                 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The record is likewise absent reference to evidence not 
already obtained that would establish the element of a 
current claimed disability.   

As alluded to, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

In this instance, a bilateral hip disorder is not shown to 
exist.  It warrants   discussion also that the veteran's SMRs 
do not show treatment for hip problems.  So absent other 
evidence of a relevant in-service injury, there is no 
indication that a              hip condition, even if it had 
been found to be present, would be due to an incident of 
service.

The Board has also taken into consideration the veteran's 
assertions in adjudicating this claim; but since he is a 
layman without medical background and expertise,      he 
cannot himself offer a probative opinion as to the diagnosis 
of a bilateral          hip condition.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);                    Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons and bases, the competent evidence does not 
support the veteran's claim for service connection for a 
bilateral hip disorder.  So the benefit-of-the-doubt doctrine 
does not apply because the preponderance of the evidence is 
unfavorable, and the claim must be denied.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral hip disorder 
is denied.












REMAND

Initially, as indicated, the VCAA was signed into law on 
November 9, 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

In regard to each of the veteran's claims on appeal for 
increased initial ratings for service-connected disabilities, 
further notification of the relevant provisions of     the 
VCAA is required.  Thus far, he has been provided with an 
August 2002  VCAA letter that appropriately addressed current 
claims for service connection        for a right knee 
disorder, and residuals of a right hand overuse injury.                 
There was included reference to then-pending claims for 
service connection          for a scar on the right forearm, 
residuals of trauma to the left index finger,             and 
residuals of a skull fracture.  However, the present matters 
on appeal pertaining to these conditions are for higher 
initial ratings following the original awards of service 
connection (in accordance with Fenderson v. West, 12 Vet. 
App. 119,     125-26 (1999)).

Previously, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel  held that a claim-specific notice letter is 
not required when appealing a "downstream issue" 
(i.e., a claim for a higher initial rating or earlier 
effective date) from a decision awarding benefits, where 
sufficient notice was already provided    as to the benefit 
granted.  However, this precedential opinion has since been 
effectively overruled by the holding in Dingess/Hartman, 
requiring an explanation before initial adjudication of the 
claim as to both the downstream disability rating and 
effective date elements.  And if not actually feasible to 
provide such       content-specific notice prior to initial 
adjudication of the claim (as here, where that decision has 
already been issued), the notice may nonetheless be sent 
through   post-decisional documents that permit the veteran 
full participation in the adjudication of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).  See, too, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

So a remand is necessary for issuance of a comprehensive VCAA 
notice letter pertaining to his claims for initial 
compensable ratings for a scar on the                   right 
forearm, residuals of trauma to the left index finger, and 
residuals of a        skull fracture.  

It is also necessary that the RO (AMC) undertake direct 
action in order to supplement the record.  This requires that 
the veteran is afforded the opportunity    to undergo further 
VA medical examinations, as warranted in order to decide       
the current claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

Regarding the claim for service connection for a right knee 
disorder, the evidence reflects post-service symptoms with a 
reasonable likelihood of a connection to such a condition, 
without a definitive conclusion yet on whether there is 
actually a diagnosable disorder.  On the veteran's January 
2003 VA general examination,    the knee did not have any 
swelling, redness or increased warmth.  Nonetheless, range of 
motion testing indicated that right knee flexion was from 0 
to 122 degrees (demonstrably less than the normal upper limit 
of 140 degrees, defined at 38 C.F.R. § 4.71a, Plate II).  On 
repetitive motion testing of the knee there was a mild 
grating sensation.  There was no x-ray evidence of 
degenerative changes.  A diagnosis    was not rendered of the 
claimed disorder, as with the preceding condition evaluated 
of a bilateral hip condition -- but here, given the 
limitation of motion observed          (a compensable 
manifestation under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5260 and 5261, for limited flexion and extension, 
respectively), there is evidence of at least the potential 
existence of a specific right knee disorder.  The SMRs 
likewise include a July 1995 report of the veteran's 
evaluation and treatment for right knee pain.  Thus, the 
veteran should undergo a VA orthopedic examination to confirm 
that he has a right knee disability, and if present, to 
determine whether it is   casually related to his military 
service.  

On the additional claim for service connection for residuals 
of a right hand    overuse injury, the veteran has not yet 
undergone a comprehensive examination with respect to this 
condition.  The relevant medical history is that of a        
February 1998 evaluation report from service that he was 
diagnosed with                 a right hand overuse injury, 
as the result of stress from occupational duties.          
His post-service VA medical records further indicate in 
September 2002,                 a diagnosis of bilateral 
carpal tunnel syndrome.  An electromyography (EMG) study in 
April 2003 revealed that there was bilateral mild median 
neuropathy at the wrist affecting primarily the thenar 
branches.  A neurological examination is therefore required 
to resolve whether there are current residuals of the 
documented in-service right hand injury.

Further examination is also warranted pertaining to various 
increased rating claims on appeal.  To this effect, there is 
not presently of record a detailed evaluation of   the 
service-connected residuals of a skull fracture during 
service, other than a headache condition, which has been 
evaluated as a separate compensable disability.  In his 
ongoing VA outpatient treatment, the veteran has complained 
of such additional symptoms besides headaches as intermittent 
blurring of vision,               and memory loss.  Of note, 
a March 2004 MRI of the temporal bone from             the 
Fort Leonard Wood Community Based Outpatient Clinic (CBOC) 
showed       no evidence of bone destruction, with a left 
petrous apex possible fat deposit,       and less likely 
indolent lesion.  A comprehensive evaluation (preferably by           
the neurological examiner for the above-noted right hand 
injury) would assist in depicting any further symptomatology 
of the service-connected residuals of           the head 
injury during service.  



As for the claim for an initial compensable rating for 
residuals of trauma to          the left index finger, the 
prior general medical examination in January 2003          
provided relevant objective range of motion findings as to 
the degree of mobility present in the affected index finger 
for rating purposes, in accordance with            38 C.F.R. 
§ 4.71a, DC 5229.  Significant to this claim, also, is that 
when evaluating the severity of orthopedic disability at 
least partly rated based on limitation of motion, 
consideration is further required as to any impairment beyond 
that objectively shown specifically due to functional loss -- 
to include factors            such as pain, weakness, 
incoordination, and fatigability on repetitive motion.         
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Since the previous examination 
did not expressly take into account      the potential impact 
of functional loss, more comprehensive information is 
necessary in this regard.  Moreover, whereas the prior 
examination was     conducted more than four-years ago, the 
requested evaluation will provide for contemporaneous 
examination findings.  See Young v. Gober, 17 Vet. App. 460 
(2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Additionally, while these claims are on remand, there is of 
record a July 2003                      VA Form 21-4142 
(medical authorization form) the veteran has submitted for 
treatment at a private clinic that pertained to his claimed 
right wrist disorder, amongst other current conditions.  
Since corresponding medical records have not yet been 
acquired from this source, these should be obtained for 
consideration.  See 38 C.F.R. § 3.159(c)(1) (VA will 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency).










Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for higher initial ratings 
for a scar on the right forearm, 
residuals of trauma to the left index 
finger,              and residuals of a 
skull fracture, send the veteran a VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This correspondence must 
provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate these 
claims.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to these claims. 

2.	Contact the private clinic identified 
on the veteran's July 2003 medical 
release form, and request all available 
treatment records from April 2003 up 
until              the present.  

If the request for records from this 
medical provider       is unsuccessful, 
make all reasonable follow-up attempts.  
Also, if it is determined these records 
cannot be obtained or the further 
efforts to obtain them would clearly be 
futile, notify the veteran of this            
in accordance with 38 U.S.C.A. § 
5103A(b) and           38 C.F.R. § 
3.159(e).


3.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through                     
the VA Medical Center (VAMC) in                
Columbia, Missouri, since July 2005,                       
and the Fort Leonard Wood CBOC since              
August 2004.  Then associate all 
records obtained with his claims file.  

4.	Schedule the veteran for an 
appropriate VA orthopedic and 
neurological examinations.

With respect to the orthopedic 
examiner, it is initially requested 
that this physician clarify whether             
the veteran currently has a right knee 
disorder.  If the presence of this 
condition is confirmed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed condition is 
etiologically related to the veteran's 
military service.

Also, please conduct all necessary 
testing to determine the current 
severity of the veteran's service-
connected residuals of trauma to the 
left index finger, including range of 
motion studies (measured in degrees,           
with normal range of motion specified) 
responsive to           the criteria at 
38 C.F.R. § 4.71a, DC 5229, and with 
the opportunity for reviewing the 
results of any testing prior to 
completion of the examination report.             
The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms      "flare-up" or 
when the left finger is used repeatedly 
over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion lost due to 
these factors.

With respect to the neurological 
examination,                the 
designated examiner should indicate all 
current conditions that veteran has 
affecting the right hand, wrist and 
forearm.  The examiner should then 
provide an opinion as to whether it is 
at least as likely as not that any of 
these diagnosed condition(s) is/are 
etiologically related to the veteran's 
February 1998 right hand overuse injury 
during his military service.

It is further requested that this 
physician indicate           the nature 
an extent of any current symptoms and 
manifestations of the veteran's 
service-connected residuals of a skull 
facture, other than his headaches, 
which have been evaluated as a separate 
compensable disability.  The examining 
physician should provide all clinical 
findings necessary to evaluate this 
disorder in accordance with the 
applicable rating criteria, including 
as appropriate, that which pertains to 
the evaluation of neurological 
disabilities under                 38 
C.F.R. § 4.124a.  The examiner's report 
should provide a discussion of all 
current complaints,   clinical 
findings, and diagnoses referable to 
the identified residuals of a skull 
fracture during service.  




To facilitate responding to these 
questions posed,          the claims 
folder and a copy of this remand must 
be made available for each examiner's 
review of the veteran's pertinent 
medical history.  It is imperative that 
the questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

5.	Review the claims file.  If any 
development           is incomplete, 
take corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

6.	Then readjudicate the claims for 
service connection for service 
connection for a right knee disorder, 
and residuals of a right hand overuse 
injury, as well as initial compensable 
ratings for a scar on the               
right forearm, residuals of trauma to 
the left index finger, and residuals of 
a skull fracture.  This includes the 
continuing consideration by the AMC as 
to whether the ratings for the 
veteran's already     service-connected 
disabilities should be "staged."     
See Fenderson, 12 Vet. App. at 125-26.  
If the claims are not granted to the 
veteran's satisfaction, prepare a 
supplemental SOC (SSOC) and send it to 
him and    his representative.  Give 
them time to respond before returning 
the claims to the Board for further 
appellate consideration.
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


